Title: To George Washington from Benjamin Lincoln
From: Lincoln, Benjamin
To: Washington, George


      
      My dear General,
      Hingham [Mass.]Decr 4th 1786[–4 Mar. 1787]
      
      I was honored by the reciept of your favour of the 7th Ulto, and your circular address by one of the last Posts.
      I wish your Excellency had not in so decided a manner expressed your determination to retire from the head of the order of Cincinnati. I shall communicate your address to our delegates at the next general meeting, and to our State society.
      I have made three trips into the eastern country this year, partly on public and partly on private business. I have one son now there and another will probably go there next spring. I
      
      think it a good country and that young men may sit down in it with flattering prospects. Since the last Spring we have erected two saw mills on a large scale, and have established a number of settlers. We have frequent applications for lots and shall soon obtain the number of families we are obliged to settle, (viz. sixty in six years). From the situation of the two Townships which were bought by Mr Russel, Mr Lowell and myself, the settlement of them will be easy for the lands are so indented by rivers and bays that we lie about seventy miles on navigable waters; and there are not one hundred acres in the fifty thousand which will be five miles from such waters. Our people who have been bred near the sea are fond of settling as near to it as possible. It is a Country which abounds with fish of almost every kind, and the waters are covered with fowls. The lands will be friendly to the growth of wheat rye, barley, oats, hemp and flax, but not much so to indian corn. Indeed I am so pleased with the country that I frequently wish myself there where I might be free from the present noise and tumults. but I cannot leave this part of the state at present, for notwithstanding the resolutions I had formed ever to decline entering again into public life, I was persuaded by my friends to take the command of the first division of militia in this state. I am now busily employed in organizing it &c. This business, which would at all times be a duty, is especially so now, when the State is convulsed, and the bands of government, in some parts of it, are cast off.
      I cannot therefore be surprized to hear your Excellency enquire “are your people getting mad? are we to have the goodly fabric, that eight years were spent in raising, pulled over our heads? what is the cause of all these commotions? when and how will they end” Altho’ I cannot pretend to give a full and compleat answer to them, yet I will make some observations which shall involve in them the best answers to the several questions in my power to give.
      “Are your people getting mad?” Many of them appear to be absolutely so, if an attempt to annihilate our present constitution and dissolve the present government can be considered as evidences of insanity.
      “Are we to have the goodly fabric, that eight years were spent in rearing, pulled over our heads?” There is great danger that it will be so, I think; unless the tottering system shall be supported
      
      by arms, and even then a government which has no other basis than the point of the bayonet, should one be suspended thereon, is so totally different from the one established, at least in idea, by the different States that if we must have recourse to the sad experiment of arms it can hardly be said that we have supported “the goodly fabric.” In this view of the matter it may be “pulled over our heads.” This probably will be the case, for there doth not appear to be virtue enough among the people to preserve a perfect republican government.
      “What is the cause of all these commotions?” The causes are too many and too various for me to pretend to trace and point them out. I shall therefore only mention some of those which appear to be the principle ones. Among those I may rank the ease with which property was acquired, with which credit was obtained, and debts were discharged in the time of the War. Hence people were diverted from their usual industry and œconomy. A luxuriant mode of living crept into vogue, and soon that income, by which the expences of all should as much as possible be limited, was no longer considered as having any thing to do with the question at what expence families ought to live, or rather which they ought not to have exceeded. The moment the day arrived when all discovered that things were fast returning back into their original channels, that the industrious were to reap the fruits of their industry, and that the indolent and improvident would soon experience the evils of their idleness and sloth. Very many startled at the idea, and instead of attempting to subject themselves to such a line of conduct, which duty to the public, and a regard to their own happiness evidently pointed out, they contemplated how they should evade the necessity of reforming their system and of changing their present mode of life, they first complained of Commutation, of the weight of public taxes, of the insupportable debt of the union, of the scarcity of money, and of the cruelty of suffering the private creditors to call for their just dues. This catalogue of complaints was listened to by many. County conventions were formed, and the cry for Paper Money, subject to depreciation, as was declared by some of their public resolves, was the clamour of the day. But notwithstanding instructions to members of the General Court and petitions from different quarters, the majority of that body were opposed to the measures. Failing of their
      
      point, the disaffected in the first place, attempted, and in many instances succeeded, to stop the courts of Law and to suspend the operations of government. This they hoped to do untill they could by force sap the foundations of our constitution, and bring into the Legislature creatures of their own by which they could mould a government at pleasure, and make it subservient to all their purposes, and when an end should thereby be put to public and private debts, the Agrarian law might follow with ease. In short the want of industry, œconomy, and common honesty seem to be the causes of the present commotions.
      It is impossible for me to determine “when and how they will end,” as I see little probability that they will be brought to a period, and the dignity of government supported without bloodshed. When a single drop is drawn, the most prophetic spirit will not, in my opinion, be able to determine when it will cease flowing. The proportion of debtors run high in this State. Too many of them are against the government. The men of property, and the holders of the public securities are generally supporters of our present constitution. Few of these have been in the field, and it remains quite problematical whether they will in time so fully discover their own interests as they shall be induced thereby to lend for a season part of their property for the security of the remainder. If these classes of men should not turn out on the broad scale with spirit, and the insurgents should take the field and keep it, our Constitution will be overturned, and the fœderal government broken in upon by lopping off one branch essential to the well being of the whole. This cannot be submitted to by the United States with impunity. They must send force to our aid: when this shall be collected they will be equal to all purposes.
      The insurgents have now every advantage. If we move in force against them, we move under the direction of the civil authority, and we cannot act but by the direction of it. After the riot-act has been read and one hour elapsed they may disperse if they think proper; and the next day assemble again in another place. So they may conduct themselves in perfect security from day to day untill a favorable moment shall offer, after the well affected to government are worn out, for them to commence the attack. Had the last General Court declared the disaffected counties in a state of Rebellion, they would have placed the contest
      
      upon a different footing, and the Rebels might have been soon crushed. They did not do it. What they will do at their next session, which will be in February next, is quite uncertain, and must remain, “with the time when and the manner how these commotions are to end,” concealed from me in the unturned pages of futurity.
      Feby 22 1787  Thus far I had written as early as December, and should have forwarded the letter at that time, but had some hopes that the Governour and Council would take some measures for crushing the Insurgents. This however hung in suspence untill the beginning of January. It was then agreed to raise two thousand men in the Counties of Suffolk, Essex, and Middlesex, and four companies of Artillery; twelve hundred men in the County of Hampshire; and twelve hundred men in the County of Worcester. The command of the troops was to be given to me being the first Major General in the State. At this moment, when every part of the system was digested, and nothing remained but the offering the order to raise the men, and carry it into execution, information was received from the Commissary General that the necessary supplies could not be obtained without a considerable sum in cash, which was not within the power of the Treasurer to borrow. On my hearing this from the Governour, I went immediately to a club of the first characters in Boston who met that night, and layed before them a full state of matters, and suggested to them the importance of their becoming loaners of part of their property if they wished to secure the remainder. A Subscription was set on foot in the morning, headed by the Governour. Before night the cloud which twenty four hours before hung over us disappeared as we had an assurance of obtaining the sum we wanted.
      Orders were then issued for raising the men. They were directed to rendezvous at different places on the 18th and 19th of January. The objects to [be] embraced by the force called into the field, your Excellency will learn from the following Instructions from the Governor.
      
      
      
      
      Sir,
      Boston January 19th 1787—
      
      You will take the command of the Militia detached in obedience to my Orders of the fourth instant. The great objects to be effected are to protect the Judicial Courts, particularly those next to be holden in
      
      the County of Worcester, if the Justices of said Courts should request your aid; to assist the civil Magistrates in executing the Laws, and in repelling or apprehending all and every such person and persons as shall in a hostile manner attempt or enterprize, the destruction detriment or annoyance of this Commonwealth: and also to aid them in apprehending the disturbers of the public peace, as well as all such persons as may be named in the State Warrants, that have been, or shall be committed to any civil Officer or Officers, or to any other person to execute.
      If to these important ends the Militia already ordered out should in your opinion be incompetent, you will call on the Major Generals for further and effectual aid. If you can rely on their attachment to Government, you will in the first instance call on the Militia in the neighbourhood of your Camp.
      I cannot minutely point out to you the particular line you shall pursue in executing these Orders: but would observe in general, that if to answer the aforesaid valuable purposes you shall judge it necessary to march a respectable force through the Western Counties, you will in that case do it. This would give confidence to the well affected; would aid and protect the civil Officers in executing their duty, and would convince the misguided of the abilities of Government, and its determination to pursue every legal and constitutional measure for restoring peace and order to the Commonwealth.
      You are to consider yourself in all your military offensive operations constantly as under the direction of the civil Officer, saving where any armed force shall appear and oppose your marching to execute these Orders.
      That I may be fully acquainted with all the proceedings of the armed force under your command, and with all matters that respect the great objects to be effected, you will please to give me regular information by every post; and for immediate and necessary intelligence, you will order the Quarter Master General to provide the necessary expences.
      On these attempts to restore system and order, I wish the smiles of Heaven; and that you may have an agreeable command, the most perfect success, and a speedy and safe return; and am with much esteem, Sir, Your most obedient Servant James Bowdoin.
      
      
      
      We commenced our march in the morning of the 20th for Worcester, where the Court of Common Pleas, and Court of the general Session of the peace were to set on the 23d, which Courts we were ordered to protect. They opened and compleated their business Thursday morning.
      Shays did not point his force to any object untill the 24th.
      
      Then he took a post from which he could suddenly strike the Public Magazine which seemed to be his object. He covered his men at Wilbraham six miles south of it, while Day remained with his at West Springfield. They were jointly to have made an attack on the Magazine at 4 oClock P.M. January 25th, one of the Letters from Day to Shays was intercepted which would have delayed Shays’s movements. He came on in open column, was repeatedly warned of his danger by General Shepard, and finally if he progressed in any degree farther he would fire upon him. He moved, and the General fired over him, hoping to deter him from proceeding, but to no effect. He then fired two pieces into his column which he attempted to display. By these shots three men were killed, and a number wounded. His people were thrown into the utmost confusion, and dispersed for a time but soon collected as they were not followed by General Shepard, who could have destroyed a great proportion of them had he been disposed to do it.
      Shays’ dispersion led me to make a very rapid march for the relief of Shepard, who was apprehensive for the safety of the stores, and for the Inhabitants, and for the town of Springfield. I threw one regiment and some Horse into his camp in the night of the 26th. Shays having filed off about six miles to right, I arrived with the main body of the troops at noon the 27th. The men were immediately quartered, and took some refreshment. In this time: I had an opportunity of learning the situation of the Insurgents. Part of them were on the East and part on the West side of Connecticut River: those on the East were commanded by Shays, and those on the West by Day, who had placed his guard on the West bank of the River, and another at Agawaam River. Shays had placed his guards on the East bank of the River so that they had cut off all communication to the town of Springfield from the North and the West in the common routs. It was with the greatest difficulty that new ones could be formed as the snow was very deep. Hereby many of our supplies fell into their hands. In this situation I could not think of remaining one night. I ordered the troops under arms at 3 oClock, tho’ many of them had been so from one in the morning. Part of them with the light Horse, I moved up the River on the ice with an intention to prevent the junction of Shays and Day; and if that was not attempted, to cut off Day’s retreat. With
      
      the other part of the troops I moved across the river in front of his guard. They soon turned out and retreated to his main body. They retreated before us about half a mile, then made some disposition to attack, but soon left that post and retreated to a high peace of ground in their rear where they were met by the light Horse. Thence they fled in every direction, but most of them the same evening reached Northampton. This left Shays’ right uncovered and induced him to move the same night to Amherst about 20 miles North of Springfield. At 3 oClock of the morning of the 29th we moved towards Amherst, where Shays had been joined by Day. On our arrival in the borders of the town the rear of Shays’ force left it; some few fell into our hands. He then took post at Pelham East from Amherst: We filed off to the left, and took post in Hadley and Hatfield, on the River. He had now taken a very strong position. The ground he was well acquainted with, being the town in which he lived. On the morning of the 30th I sent him the following address.
      
      
      
      
      Head quarters Hadley Jan 30th 1787
      
      Whether you are convinced or not, of your error in flying to arms, I am fully persuaded, that before this hour, you have the fullest conviction on your own mind that you are not able to execute your original purposes.
      Your resources are few, your force is inconsiderable, and hourly decreasing from the disaffection of your men. You are in a post where you have neither cover nor supplies, and in a situation in which you can neither give aid to your friends, nor discomfort to the supporters of good order and government. Under these circumstances, you cannot hesitate a moment, to disband your deluded followers. If you should not, I must approach and apprehend the most influential characters among you. Should you attempt to fire upon the troops of government, the consequences might be fatal to many of your men the least guilty. To prevent bloodshed, you will communicate to your privates that if they will instantly lay down their arms, surrender themselves to government, and take and subscribe the oath of allegiance to this Commonwealth, they shall be recommended to the General Court for mercy. If you should either withhold this information from them, or suffer your people to fire upon our approach, you must be answerable for all the ills, which may exist in consequence thereof.
      To Capt. Shays & the other Officers commanding the men in arms against the Government of this Commonwealth.
      
      
      
      
      This was delivered by General Putnam and two other Gentlemen, all of whom were of my family; and brought the same day the following answer.
      
      
      
      
      Pelham Jany 30th 1787—
      To General Lincoln Commanding the Government Troops at Hadley
      Sir
      
      The people Assembled in Arms from the Counties of Middlesex, Worcester, Hampshire & Berkshire taking into serious Consideration the purport of the Flag just Received—
      Return for Answer, that however unjustifiable the measure may be, which the people have adopted, in having recourse to Arms, Various Circumstances have induced them thereto, we are Sensible of the Embarrasments the people are under, but that Virtue which truly Charaterises the Citizens of a Republican Government hath hitherto marked our paths with a Degree of Innocence, & we wish & trust it will still be the Case, at the same time the people are willing to lay down their Arms on the Condition of a General Pardon, and Return to their respective homes as they are unwilling to Stain the Land which we in the late war purchased at so dear a rate with the Blood of our Brethren and Neighbours, therefore we pray that Hostilities may Cease on your part untill our united Prayers may be presented to the General Court, & we receive an Answer, as a person is gone for that purpose, if this Request may be complied with, Government shall meet with no interruption from the people, but let each Army Occupy the posts where they now are. Daniel Shays Capt.
      
      
      
      The following is an extract from a Letter I wrote the 30th to the Governour.
      
      
      
      
      Dear Sir,
      
      I have had many applications from towns pretty much in the language of those made to your Excellency and Council. I have given them all the same answer, that I cannot suspend our operations, and if they wish to prevent the shedding of blood, they must apply to Shays to disband his troops. He is recieving daily supplies of provisions, and some few recruits. It will be difficult, if not impossible to put an end to such disorders, unless a Rebellion is declared to exist. Shays and his abettors must be treated as open enemies; the sooner it is done, the better: for if we drive him from one strong post, he flies to another; In these movements he could not be supported, if he was not comforted by the many disaffected in the Counties.
      I hope the General Court will not hesitate, but come to the point at
      
      once; and act with that decision and firmness, which in my opinion a regard to the well being of the State so manifestly demands.
      
      
      
      I had constant applications from Committees, and Selectmen of the several towns in the Counties of Worcester and Hampshire, praying that the effusion of blood may be avoided; while the real design, as was supposed, of these applications was to stay our operations untill a new Court should be elected. They had no doubt if they could keep up their influence untill another choice of the Legislature and the Executive that matters might be moulded in General Court to their wishes. This to avoid was the duty of Government. As all these applications breathed the same spirit, the same answer was given to them. The following is a copy.
      
      
      
      Gentlemen, I have felt too sensibly for the distresses of those unhappy men who have been deluded to rise in arms against their Country, in violation of every principle of duty, not to have most seriously contemplated, how they might be reclaimed without bloodshed. Hitherto our men have been restrained from firing. Shays has been notified of his danger, and of the consequences which must ensue should he fire upon the troops of Government. His men have been invited to return to their homes, and lay down their arms. I hope they will attend to the advice.
      I think those Towns which sincerely wish to put an end to this rebellion, might render essential services in effecting so desirable an object. They should by their advice recall their men now in arms, they should aid in apprehending all abettors of them, and all who are yeilding them any comfort and supplies. This would reduce them to submission, and prevent the horrors so much feared.
      
      
      
      On the 31st I received the following application from Shays and others.
      
      
      
      
      Pelham Jan. 31st 1787—
      
      The Honorable General Lincoln. Sir, as the officers of the People now Convened in Defence of their rights and Priveleges, have sent a Petition to the General Court for the sole Purpose of accomodation of our Present unhappy affairs, we justly expect, that the Hostilities May cease on both sides untill we have a return from our Legislature.
      Your Honnor therefore will Please to Give us an answer.
      
      
                     
                        
                        Frans Stone, Chairman
                     
                     
                        Pr order of the Committee for Reconciliation
                        Daniel Shays, Captain
                     
                     
                        
                        Adam Wheeler, Captain
                     
      
      
      
      
      
      I returned the following answer.
      
      
      
      
      Hadley Jan. 31st 1787—
      
      Gentlemen, Your request is totally inadmissible, as no powers are delegated to me which would justify a delay of my operations. Hostilities I have not commenced.
      I have again to warn the people in arms against Government, immediately to disband, as they would avoid the ill consequences which may ensue, should they be inattentive to this caution.
      
      
      
      In this position I remained refreshing the troops who had suffered very severe fatigue. This also gave time for the several Towns to use their influence with their own people to return, if they thought proper to use it: and to circulate among Shays’ men that they would be recommended for a pardon if they would come in, and lay down their arms. The 2d of Febuary I was induced to reconnoitre Shays’ post on his right, left, and rear. I had recieved information by General Putnam before, that we could not approach him in front. I intended to have approached him on the 3d inst. This reconnoitreing gave him an alarm. At 3 oClock in the morning of the 3d, I recieved an application from Wheeler, that he wished to confer with General Putnam. His request was granted. He seemed to have no object but his personal safety. No encouragement being given him in this head, he returned a little after noon. In the evening of the same day, I was informed that Shays had left his ground, and had pointed his rout toward Petersham in the County of Worcester, where he intended to make a stand as a number of Towns in the vicinity had engaged to support him. Our troops were put in motion at 8 o Clock. The first part of the night was pleasant, and the weather clement; but between two and three o Clock in the morning, the wind shifting to the Westward, it became very cold and squally, with considerable snow. The wind immediately arose very high, and with the light snow which fell the day before and was falling, the paths were soon filled up, the men became fatigued, and they were in a part of the country where they could not be covered in the distance of eight miles, and the cold was so increased, that they could not halt in the road to refresh themselves. Under these circumstances they were obliged to continue their march. We reached Petersham about 9 o Clock in the morning exceedingly fatigued with a march of
      
      thirty miles, part of it in a deep snow and in a most violent storm; when this abated, the cold increased and a great proportion of our men were frozen in some part or other, but none dangerously. We approached nearly the centre of the Town where Shays had covered his men; and had we not been prevented from the steepness of a large hill at our entrance, and the depth of the snow from throwing our men rapidly into it we should have arrested very probably one half this force; for they were so surprized as it was that they had not time to call in their out-parties, or even their guards. About 150 fell into our hands, and none escaped but by the most precipitate flight in different directions.
      Thus that body of men who were a few days before offering the grossest insults to the best Citizens of this Commonwealth and were menacing even Government itself, were now nearly dispersed, without the shedding of blood but in an instance or two where the Insurgents rushed on their own destruction. That so little has been shed is owing in a measure to the patience and obedience, the zeal and the fortitude in our troops, which would have done honour to veterans. A different line of conduct which Shays flattered his troops would have been followed, would have given them support, and led them to acts of violence, whilst it must have buoyed up the hopes of their abettors, and stimulated them to greater exertions.
      At this time I recieved the proceedings of the General Court. They have acted with a degree of decision and firmness which do them honour. I think your Excellency will be pleased to have their doings added.
      ✻ ✻ ✻ ✻ ✻ ✻ ✻ ✻
      Having distressed the main body of the insurgents, our next attention was so to disseminate our force thro’ the disaffected Counties, as to break the little knots of those in arms which were collected in various parts of the Counties, and were taking up, confining, and plundering all who fell into their hands who in their opinion were “freinds to government,” as they called them. A body of troops were retained in the County of Worcester; a regiment left in the County of Hampshire, besides a guard to the public Magazine at Springfield. With three regiments I came on to this place. I found the people in general had been in arms,
      
      or had been abettors of those who were, and that their obstinacy was not exceeded by anything but by their ignorance of their own situation. I at once threw detachments into different parts of the County, for the purpose of protecting the freinds to Government and apprehending those who had been in arms against it. This business is pretty fully accomplished, and there are no Insurgents together in arms in the State.
      There are many parties in the neighbouring States lurking near the borders of this. They are poisoning the minds of a class among them. It is now time for those States to exert themselves in apprehending such characters, for they fan the coals, and will kindle the flame of rebellion whereever they go.
      The time for which the Militia engaged to serve expires with this day. We are raising two regiments to remain in service for four months in obedience to the following resolves.
      ✻ ✻ ✻ ✻ ✻ ✻ ✻ ✻
      That your Excellency may have a knowledge of the doings of our Legislature which I think will some day or other make a rich page in History, I have subjoined the following Acts.
      ✻ ✻ ✻ ✻ ✻ ✻ ✻ ✻   
      Although I revere the doings of our General Court, yet I think in one instance or two they have gone too far. The following observations on one of their laws, I have submitted to the consideration of a private Friend in Boston, and they are added to this letter, by which nothing more is intended, than as the reading it may serve as an hour of amusement to your Excellency.
      When a State whose Constitution is like ours, has been convulsed by intestine broils; when the bands of Government have in any part of it been thrown off, and Rebellion has for a time stalked unmolested: when the most affectionate neighbours become in consequence hereof, divided in sentiment on the question in dispute, and warmly espouse the opinions they hold; when even the Father arms against the Son, and the son against the Father, the powers of Government may be exerted; and crush the Rebellion, but to reclaim its citizens, to bring them back fully to a sense of their duty, and to establish anew those principles, which lead them to embrace the Government with affection, must require the wisdom, the patience & the address of the Legislature.
      
      Love and Fear are the bonds of civil Society. Love is the noblest incentive to obedience; a Government supported hereon is certainly the most desireable, and ensures the first degrees of happiness which can be derived from civil compact. Such a Government as this is always wounded, when any thing shall exist which makes it necessary to apply to the fears of the governed. This never will be done by a wise administration, unless the General Good renders it indespensible, and it will be removed the first moment it can be, consistently with the common safety.
      The spirit of Rebellion is now nearly crushed in this State, and the opposition to Government is hourly decreasing. This therefore is the most critical moment yet seen. Punishment must be such, and be so far extended as thereby others shall be detered from repeating such acts of outrage in future, and care must be taken that they do not extend beyond a certain degree the necessity of which must be acknowledged by all. In her right hand Government must hold out such terms of mercy in the hour of success, with such evident marks of a disposition to forgive as shall apply to the feelings of the delinquents, beget in them such sentiments of gratitude and love by which they will be led to embrace with the highest cordiality that Government which they have attempted to trample under foot. This example in Government will have its influence upon Individuals, and be productive of the best Effects among contending Neighbours & divided Families.
      These are sentiments which I suppose have their foundation in truth; and in the belief of them, I have been led to examine with some attention the late Act of the General Court, by which certain Characters are for a time disfranchised. Although I think the conduct of the Legislature will make a rich page in History, yet I cannot but suppose, that if the number of the disfranchised had been less, the public peace would have been equally safe, and the general good promoted.
      The Act includes so great a description of persons that in its operation many Towns will be disfranchised. This will injure the whole, for multiplied disorders must be experienced under such circumstances.
      The people who have been in Arms against Government and their Abettors, have complained, and do now complain that grievances do exist, and that they ought to have redress. We
      
      have invariably said to them, you are wrong in flying to Arms; you should seek redress in a Constitutional way, & wait the decision of the Legislature. These observations were undoubtedly just, but will they not now complain, and say, that we have cut them off from all hope of redress, from that quarter, for we have denied them a representation in that Legislative body, by whose Laws they must be governed.
      While they are in this situation, they never will be reconciled to Government, nor will they submit to the terms of it, from any other Motive than fear excited by a constant military armed force extended over them. While these distinctions are made, the subjects of them will remain invidious, and their will be no affection existing among Inhabitants of the same Neighbourhood, or Families, where they have thought and acted differently. Those who have been opposers to Government will view with a jealous eye, those who have been supporters of it, and consider them as the cause which produced the disqualifying act, and who are now keeping it alive. Many never will submit to it, they will rather leave the State than do it. If we could reconcile ourselves to this loss, and on this account make no objection, yet these people will leave behind them near and dear connections who will feel themselves wounded through their Friends.
      The influence of these people is so fully checked that we have nothing to apprehend from them now, but their Individual Votes. When this is the case, to express fears from that quarter is impolitic. Admit that some of these very people should obtain a seat in the Assembly the next year, we have nothing to fear from the measure: so far from that I think it would produce the most salutary Effects.
      For my own part I wish, that those Insurgents who should secure a pardon, were at liberty to exercise all the rights of good Citizens; for I believe it to be the only way which can be adopted to make them good Members of Society, and to reconcile them to that Government under which we wish them to live. If we are now afraid of their weight and they are for a given time deprived of certain privileges, they will come forth hereafter with redoubled vigour. I think we have much more to fear from a certain supiness which has seized on a great proportion of our Citizens, who have been totally inattentive to the exercise of those rights conveyed to them by the Constitution of this Commonwealth.
      
      If the good people of the State will not exert themselves in the appointment of proper Characters for the Executive and Legislative branches of Government, no disfranchising acts will ever make us a happy & a well governed people.
      I cannot therefore on the whole but think, that if the opposers to Government, had been disqualified, on a pardon from serving as jurors on the trial of those who had been in sentiment with them, that we should have been perfectly safe. For as I observed before these people have now no influence as a body, and their individual votes are not to be dreaded, for we certainly shall not admit the idea, that the Majority is with them in their political sentiments; if thus, how, upon republican principles, can we justly exclude them from the right of Governing.
      March 4th
      The parties I mentioned to your Excellency which were lurking on the borders of this State; remained inactive for some time with a hope and expectation as their leaders taught them to believe, that they should be reinforced from different quarters, and they were credulous enough to expect aid from Canada. Thus matters remained untill the Morning of the 27th Ulto when there appeared about 120 of them in Stockbridge who were in a very defenseless state, besides they were compleatly surprized. The Insurgents took a number of the leading Characters, in that Town, plundered many of the Inhabitants, & stole a number of Horses; They then, flushed with success proceeded on to Barrington; on their approach the well affected Militia retired before them towards Sheffield, and were met by the Militia of that Town commanded by Colo. Ashley. The halt the Insurgents made in Barrington gave time for the Lenox & Stockbridge Militia to collect and follow them. Colo. Ashley having collected about Eighty Men, came to a resolution to march in pursuit of the rebels, & to attack them where he should find them; he very soon fell in with them. They were marching in files, had their prisoners in the centre. Their front division formed a line on one side of the road, that left our prisoners in the front of the rear. It is said they did not form; that the whole were routed before they had time to do it; two or three Men on a side were killed & a number wounded; among them one Hamlen, Commander of the party; his wounds are dangerous; as
      
      they retreated they fell into the hands of the Militia from Stockbridge & Lenox which were pursuing. About seventy of them have been taken: some are coming in and surrendering themselves.
      This Action has had very happy Effects upon the people of this County; it has given them great spirits, and they begin to discover that state of mind which they enjoyed before the Rebellion existed, by which the Friends of government in this part of the County have been exceedingly born down.
      The parties, which a few days since, were lurking on the borders of this State, in Connecticut & New York, are very much dispersed, from causes not certainly known by us here. It is said they have been dispersed by the Authority of those governments. The Rebels are retiring to Vermont, & are making their way Northerly, Shays and Wiley were by the last accounts at Otter Creek, and Parsons on his rout to that place. The leaders having left those deluded people, many of them will, I think, return, while others will endeavour to gain settlements in Vermont.
      The State has much yet to do. The Supreme Judicial Court will meet in this County on the third Tuesday of this Month for the trial of these offenders. To preserve a line, which shall give security to the Citizens & dignity to the State, without incurring the censure of the World for being too cruel, may be difficult to draw. Where they hold out terms of pardon it should be done with a good grace, they should at the same time manifest a disposition, to embrace cordially all who are truely penitent & give unequivocal proofs of reformation.
      A proper address and attention will soon restore these Counties not only to Government and Order, but to that love and friendship, without which none can be long happy in civil Society.
      The regiments I mentioned before, are nearly full, one of them will be here in a few days; as soon as they are compleated and the necessary arrangements are made, I shall return home to the prosecution of the subject which engaged my attention the last year, that in the Eastern Country; my Friends tell me that I have just enthusiasm enough for such a project; what they call the Effects of enthusiasm to me appears the result of my best judgment.
      
      I know this long letter may trespass upon your Excellency’s time, did I not feel a responsibility to your Excellency when ever I enter on a military enterprize, and an Obligation to report as a duty I owe to your Excellency & to myself, I should have been silent, as I know your Excellencys time is constantly engrossed in pursuits which have for their object, the best interest & happiness of Mankind. I have the honor of being My dear general with perfect esteem your Excellencys most obedient & most humble servant—
      
      B. Lincoln
      
      